Citation Nr: 0505510	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-34 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from January 1951 to January 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

In response to a February 10, 2005 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  38 C.F.R.                § 
20.900(c) (2004).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of record of any complaints 
of, treatment for, or findings of hearing loss during service 
and for approximately 50 years after the veteran's discharge 
from service. 

3.  There is no competent medical evidence of record that 
links any current hearing loss to any acoustical trauma the 
veteran may have been exposed to during service.  

4.  There is no medical evidence of record that shows that 
the veteran has been clinically diagnosed with tinnitus.  






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2004). 

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.   §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in June 2003, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  Similar notice was provided again to the 
veteran in correspondence dated in September 2003 and 
December 2003.

The Board acknowledges that the June 2003 VCAA notice and 
subsequent development letters contained no specific request 
for the veteran to provide any evidence in the veteran's 
possession that pertained to the claims, or something to the 
effect that the veteran give VA everything he had that 
pertained to his claims.  38 C.F.R. § 3.159(b)(1) (2004).  
Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices 
appears not to have harmed the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2003 rating decision and October 2003 Statement of the Case 
(SOC), which together provided the veteran with notice as to 
the evidence needed to substantiate his claims and the 
reasons for the denials.  The SOC provided the veteran with 
notice of all of the laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
requested private treatment records from Dr. T.M. in June 
2003 and September 2003.  An audiological examination report 
dated in November 2002 from Dr. T.M. has been associated with 
the claims file.  The veteran's service medical records were 
previously associated with the claims file in connection with 
an earlier unrelated claim.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

The veteran contends that he currently has hearing loss as 
the result of exposure to loud noise at an engineering plant 
while attached to the Army Corps of Engineers.  The veteran 
contends that he served in Germany and worked with an 
engineering unit rebuilding "earth moving equipment" in a 
factory building during which time he was constantly exposed 
to noise.  

The January 1951 service enlistment examination report showed 
that whispered voice testing revealed normal hearing acuity 
of 15/15 in both ears.  The January 1953 separation 
examination report similarly showed that whispered voice 
testing revealed normal hearing acuity of 15/15 in both ears.  
The service medical records are absent any complaints of, 
treatment for, or findings of hearing loss and tinnitus 
during service.     
 
The DD Form 214 showed that the veteran's military 
occupational specialty was supply clerk.  The report of 
separation further indicated that the veteran's attachment 
with the "7743 ESCO Det APO 757" was his most significant 
duty assignment.  [The service medical records also 
identified this unit as "Engrs 7743 ESCO Det. APO 757(a)."]  
The veteran was awarded the Army Occupation Medal for service 
in Germany.  

An uninterpreted November 2002 audiological examination 
report from Dr. T.M. showed that audiometric testing revealed 
bilateral hearing loss-the extent to which the Board is 
prohibited from determining.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (providing that the Board may not interpret 
graphical representations of audiometric data).  

The Board has thoroughly reviewed the evidence of record, and 
finds that service connection for bilateral hearing loss and 
tinnitus is not warranted.  

No hearing loss is documented during service.  Also, as the 
RO advised the veteran of in the September 2003 rating 
decision, there is no medical evidence of record of any 
complaints of, treatment for, or findings of hearing loss for 
a very substantial period of time following the veteran's 
discharge from service.  The period between the veteran's 
discharge from service in January 1953 and the November 2002 
audiological examination, which showed bilateral hearing 
loss, spans almost 50 years.  Thus, the evidence shows that 
the veteran's bilateral hearing loss did not manifest during 
service or within one year following the veteran's discharge 
from service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  The 
veteran has also not provided a history of all noise exposure 
(occupational, recreational, etc.) since service, despite 
being advised to do so by the RO in the September 2003 rating 
decision.  Thus, one may only speculate as to whether the 
veteran's hearing loss is related to any loud noise the 
veteran may have been exposed to during service.  

Lastly, there is no competent medical evidence of record that 
otherwise links any hearing loss to any acoustical trauma the 
veteran may have been exposed to during service.  38 C.F.R. 
§ 3.303(d) (2004).  As for the veteran's opinion on the cause 
of his hearing loss, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Because the veteran is 
not a medical expert, his assertions of a relationship 
between his hearing loss and any acoustical trauma he may 
have sustained during service cannot constitute competent 
evidence of such a relationship.  

As there is no evidence of any complaints of or treatment for 
hearing problems during service and for a substantial period 
after the veteran's discharge from service, any opinion now 
relating the veteran's current hearing problems to service 
would be based on history as provided by the veteran, as 
opposed to objective documentation.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  For this reason, the Board finds that 
there is no basis for obtaining a VA opinion regarding the 
etiology of the veteran's currently manifested hearing loss 
as there is no reasonable possibility that such an opinion, 
based on unsubstantiated history, would substantiate the 
veteran's claim.  The weight of the evidence is against the 
veteran's claim.  Accordingly, service connection for 
bilateral hearing loss is not warranted.  

There is also no medical evidence of record that shows that 
the veteran has been clinically diagnosed with tinnitus.  As 
no current disability is shown by the evidence, service 
connection for tinnitus must also be denied.  38 C.F.R. § 
3.303 (2004).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


